Exhibit 10.1


LUNA INNOVATIONS INCORPORATED
SENIOR MANAGEMENT INCENTIVE PLAN
FISCAL YEAR 2017
SENIOR MANAGEMENT INCENTIVE PLAN (CEO, CFO AND CSO)
Eligible Participants:
The initial participants are: Chief Executive Officer, Chief Financial Officer
and Chief Strategy Officer. Others may be added from time to time with prior
approval of the Chief Executive Officer or Compensation Committee, as
appropriate. The target percentage awards for the initial participants are 50%
of their respective annual base salaries earned during the year ending December
31, 2017.
Metrics and Awards:
The 2017 Senior Management Incentive Plan is structured as a percentage of each
participant’s annual salary for 2017 and is triggered only if the company
achieves a consolidated operating income (loss) of $[***] or more for the year
ending December 31, 2017. For the Chief Executive Officer and the Chief
Financial Officer, if the bonus is triggered, the amount of the bonus will be
based on the amount of consolidated revenue, consolidated operating income
(loss) and qualitative objectives, as indicated in ATTACHMENT A. For the Chief
Strategy Officer, if the bonus is triggered, the amount of the bonus will be
based on the amount of consolidated revenue, consolidated operating income
(loss), Picometrix revenue, Picometrix income (loss) before allocations, and
qualitative objectives, as indicated in ATTACHMENT B.
Payment:
Bonus awards under this plan will be paid annually following the approval of the
Compensation Committee and completion of an audit of the company’s financial
statements for the year ending December 31, 2017. The Compensation Committee
may, in its discretion, eliminate the impact of significant unusual or
unanticipated events from Luna Innovations Incorporated’s reported financial
results in determining amounts earned under this plan.







Attachment A


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Component Weight
 
 
Minimum - 25% of Base Salary*
 
Target – 50% of Base Salary*
 
Maximum – 75% of Base Salary*
Components:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Consolidated Revenue**
 
35
%
 
 
[***]
 
[***]
 
[***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Consolidated Operating Income (Loss)**
45
%
 
 
[***]
 
[***]
 
[***]
 
 
 
 
 
 
 
 
 
 
 
Qualitative Objectives
20
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
100
%
 
 
 
 
 
 
 





* Base Salary earned during the year ending December 31, 2017.
** The actual payout percentages for achievement of these metrics between the
minimum levels and target levels, or between the target levels and the maximum
levels, will be interpolated on a pro rata basis.
Attachment B


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Component Weight
 
 
Minimum - 25% of Base Salary*
 
Target – 50% of Base Salary*
 
Maximum – 75% of Base Salary*
Components:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Consolidated Revenue**
 
17.5
%
 
 
[***]
 
[***]
 
[***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Consolidated Operating Income (Loss)**
22.5
%
 
 
[***]
 
[***]
 
[***]
 
 
 
 
 
 
 
 
 
 
 
Picometrix Revenue**
17.5
%
 
 
[***]
 
[***]
 
[***]
 
 
 
 
 
 
 
 
 
 
 
Picometrix Income (Loss) Before Allocations**
22.5
%
 
 
[***]
 
[***]
 
[***]
 
 
 
 
 
 
 
 
 
 
 
Qualitative Objectives
20
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
100
%
 
 
 
 
 
 
 





* Base Salary earned during the year ending December 31, 2017.
** The actual payout percentages for achievement of these metrics between the
minimum levels and target levels, or between the target levels and the maximum
levels, will be interpolated on a pro rata basis.




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

